Citation Nr: 1639611	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis, allergies, and obstructive sleep apnea.  
 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran had active service from July 1961 to December 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

When this case was previously before the Board in October 2015 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  

The Veteran contends that his current respiratory disorder is the result of in-service exposure to chemicals.  Specifically, he contends that his duties as a boatswain's mate exposed him to asbestos, lead paint, and paint thinners.  He also asserts that he was frequently exposed to smoke and gas when he was assigned to the fire party and damage control team. 

The Veteran underwent a VA examination in April 2011.  The Veteran reported that his respiratory problems started around 1965.  The examiner provided a negative nexus opinion.  In support of the opinion, the examiner stated that there was a lack of medical evidence showing that asbestos exposure caused asthma.  The examiner also stated the examination did not reveal any evidence of asbestos.  

Pursuant to the October 2015 Board remand, the Veteran underwent another VA examination in December 2015.  The examiner noted that the Veteran's diagnoses included asthma and chronic obstructive pulmonary disease.  The Veteran reported that he was diagnosed with asthma, allergies, and chronic obstructive pulmonary disease in 1966.  The Veteran stated that his in-service duties as a boatswain's mate included painting.  The examiner opined that the Veteran's respiratory disorder was not incurred in or caused by service.  The examiner explained that the Veteran's military occupational specialty had a minimal probability for asbestos exposure, and concluded that the Veteran's chest x-ray revealed no evidence of asbestos exposure.  The examiner also stated that asbestos and asthma/chronic obstructive pulmonary disease had two different etiologies.  With respect to the Veteran's exposure to lead paint and paint thinner, the examiner stated that medical literature was reviewed and there was not enough studies completed to support a cause and effect relationship between the Veteran's respiratory disorder and his alleged exposure to asbestos, lead paint and paint thinner.  The examiner also opined that the Veteran's sleep apnea was not incurred in or caused by service.  It was noted that the Veteran was diagnosed with sleep apnea many years after service and that his risk factors for sleep apnea included moderate obesity, as well as a short and thick neck with excessive soft tissue in the throat and neck.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner stated that medical literature was reviewed, but did not explain what medical literature was used to form the opinion that the Veteran's asthma, allergies, or chronic obstructive pulmonary disease was not caused by in-service chemical exposure.  The examiner did not provide sufficient detail to support the conclusion that the Veteran's asthma, allergies, or chronic obstructive pulmonary disease was not caused by exposure to asbestos, lead paint, and paint thinners.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the examiner's opinion did not discuss the Veteran's statements that he experienced respiratory symptoms since 1966.  The Veteran also reported that he was assigned to a fire party and damage control unit.  He stated that he was frequently placed in a room filled with dense smoke or gas where he was instructed to remove the respirator and locate the exit.  The examiner did not discuss such statements and whether his claimed exposure to smoke or gas caused his respiratory disability.  Accordingly, a remand is required to obtain another VA medical opinion.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously provided an opinion in this matter, addressing the etiology of any diagnosed respiratory disorder.  All pertinent evidence of record must be made available to and reviewed by the physician.  An additional examination of the Veteran should be performed if deemed necessary by the physician providing the opinion.

Following a review of the claims file and relevant lay statements, and an additional examination if deemed necessary, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder, to include asthma, allergies, chronic obstructive pulmonary disease, and obstructive sleep apnea, was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service, to include the Veteran's claimed exposure to smoke, gas, lead paint, paint thinner, and asbestos.  

In providing this opinion, the examiner must address the Veteran's competent lay statements that he experienced respiratory symptoms since 1966.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




